— Determination unanimously confirmed and petition dismissed without costs. Memorandum: This proceeding, pursuant to EDPL 207, seeks to annul respondent’s determination to acquire approximately 1 acre of petitioner’s 394-acre farm for construction of a utility substation. The record provides an adequate basis for the determination that the condemnation would serve the public purpose (see, Matter of Jackson v New York State Urban Dev. Corp., 67 NY2d 400, 425; Yonkers Community Dev. Agency v Morris, 37 NY2d 478, 483-486, appeal dismissed 423 US 1010) and would have no adverse impact on the environment (see, Matter of Dowling Coll. v Flacke, 78 AD2d 551, 552). We also conclude that respondent’s determination and findings were made in accordance with the procedures set forth in EDPL article 2 (see, Sandpiper Constr. Co. v Siegel, 97 AD2d 539, lv denied 61 NY2d 608; First Broadcasting Corp. v City of Syracuse, 78 AD2d 490, 496-497). We have considered the remaining claims raised and find each one lacking in merit. (EDPL 207.) Present —Doerr, J. P., Boomer, Green, Pine and Balio, JJ.